Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are pending, and examined herein.

Priority

Applicants claims priority to TAIWAN application No. TW108139285 filed 10/30/2019. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "wherein the hydrophilic substance" in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 in its dependency chain does not recite hydrophilic substance.

Claim 10 recites the limitation "wherein the lipophilic substance" in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 in its dependency chain does not recite lipophilic substance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



1) Claim(s) 1, 2, 5, 6, 7, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porkaew et al. (Advanced Materials Research Vol. 894 (2014) pp 300-304, PTO-892).
Porkaew et al. discloses an interpenetrating network (IPN) hydrogel comprising sodium salt of 2-acrylamido-2-methylpropane sulfonic acid (AMPS) (alkaline treated ethylenically unsaturated monomer as in instant claims), N-vinylpyrrolidone (NVP) and poly(vinyl alcohol) (PVOH). See page 302, under Results and Discussion; see page 302, Fig.1 which shows two polymer layers. The interpenetrating network hydrogel is formed by polymerizing sodium salt of AMPS, NVP and PVOH with a photoinitiator and a cross-linking agent. N, N’-methylene-bis-acrylamide and glutaraldehyde are used as crosslinking agents i.e crosslinking agents as in instant claims 5, 6, 7; 4,4’-azo-bis(4-cyanopentanoic acid) is used as photo-initiator (see page 301, under Experimental Procedure). See page 302, under Results and Discussion; page 302, Fig.1. The sodium AMPS-based IPN hydrogel is used as temporary wound dressing. See abstract. The interpenetrating network (IPN) hydrogel samples were immersed in PBS, pH 7.4 i.e the pH value of the hydrogel is 7.4 and meets instant pH. See page 301, under Water Content. Porkaew et al. teaches that manipulation of the AMPS/NVP ratio significantly altered the properties of the hydrogels. As expected, the interaction of hydrogel and water decreased as increasing of NVP contents due to this monomer provides more hydrophobic functional groups. See abstract.
Porkaew et al. anticipates instant claims.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2) Claim(s) 3, 4, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Porkaew et al. (Advanced Materials Research Vol. 894 (2014) pp 300-304, PTO-892) as applied to claims 1, 2, 5, 6, 7, 8 above, and further in view of Wang (CN103113700A, Machine Language English Translation used in the rejection below, PTO-892).
Porkaew et al. is applied as discussed above. 
Porkaew et al. does not teach employing hydroxyethyl methacrylate (HEMA) as the monomer in the IPN hydrogel.
Porkaew et al. does not teach employing 2-hydroxy-2-methyl-1-phenyl-1-acetone as the photo-initiator.
Wang teaches hydrogel wound dressing having interpenetrating network (IPN) structure and preparation method thereof. Wang teaches that acrylic monomers such as acrylic acid, methacrylic acid, hydroxyethyl methacrylate, hydroxypropyl methacrylate, Acrylamide, N-isopropylacrylamide, N,N'-dimethylacrylamide, N-methylol acrylamide, 2-acrylamido-2-methylpropanesulfonic acid are employed in making the IPN. See page 3, para [0012]. It is taught that photo-initiator such as 2-hydroxy-2-methyl-1-phenyl-1-acetone (Darocur 1173) can be employed to make the IPN. See Examples 1-3, paras [0026]-[0030]. Wang teaches that the hydrogel material therein has excellent mechanical strength, antibacterial and moisturizing functions, and the interpenetrating network structure of the hydrogel dressing is conducive to the slow release of antibacterial drugs, so that the hydrogel has lasting and excellent antibacterial properties. See para [0008].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ hydroxyethyl methacrylate (HEMA) and AMPS as the monomers in the IPN hydrogel taught by Porkaew et al. because Wang teaches that acrylic monomers such as acrylic acid, methacrylic acid, hydroxyethyl methacrylate, hydroxypropyl methacrylate, Acrylamide, N-isopropylacrylamide, N,N'-dimethylacrylamide, N-methylol acrylamide, 2-acrylamido-2-methylpropanesulfonic acid are employed to make the IPN. One of ordinary skill in the art would have been motivated to employ hydroxyethyl methacrylate (HEMA) and AMPS as the monomers with reasonable expectation of success of obtaining hydrogel wound dressing having IPN structure and with the desired properties.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ 2-hydroxy-2-methyl-1-phenyl-1-acetone as the photo-initiator because Wang teaches that 2-hydroxy-2-methyl-1-phenyl-1-acetone (Darocur 1173) is used as the photo-initiator in making the IPN hydrogel. One of ordinary skill in the art would have been motivated to employ 2-hydroxy-2-methyl-1-phenyl-1-acetone (Darocur 1173) as the photo-initiator with reasonable expectation of success of obtaining IPN hydrogel.
Porkaew et al. does not teach release rate of hydrophilic or lipophilic substances as in instant claims 9, 10.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ hydrophilic or lipophilic substances such as drugs in the IPN hydrogel because Wang teaches that interpenetrating network structure of the hydrogel dressing is conducive to the slow release of antibacterial drugs.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ hydrophilic or lipophilic substances such as drugs in the IPN hydrogel and to obtain the release rate of hydrophilic or lipophilic substances as in instant claims by manipulating the amounts of AMPS, NVP, and PVOH monomers because Porkaew et al. teaches that by manipulation of the AMPS/NVP ratio significantly altered the properties of the hydrogels; Porkaew et al. teaches that the interaction of hydrogel and water decreased as increasing of NVP contents due to this monomer provides more hydrophobic functional groups. It is pointed out that by manipulating the hydrophilicity and lipophilicity of the IPN hydrogel one can manipulate the release rate of the hydrophilic and lipophilic substances in the IPN hydrogel. 


Prior Art made of Record:
WO 2009099210; need translation;
WO2009029436A2: polymer layers taught
JP 2012036262: AMPS, HEA, 
Monomer (hydroxyethyl acrylate: HEA) 1M, cross-linking agent (N,N'-methylenebisacrylamide: MBAA) 4 mol%, initiator 2-oxoglutaric acid 0.1 mol% were dissolved in pure water. A PHEA (polyhydroxyethyl acrylate) gel with a first network was prepared by irradiating UV for 8 hours. The gel was immersed in an aqueous solution of the strong electrolyte monomer 2-acrylamido-2-methylpropanesulfonic acid (AMPS) and photoinitiator for three days. The monomer concentration is 0.5-1 M and the photoinitiator concentration is 0.1 mol %. By irradiating this gel with UV for 8 hours, a strong electrolyte polymer (molecular stent) was synthesized inside the gel. 
本ゲルにＵＶを８ｈ照射することで、ゲル内部で強電解質ポリマー（分子ステント）を合成した。 
This gel is called 

US 20030044455 A1, instant photo-initiators;
CN 103113700;
Polymer Bulletin (Heidelberg, Germany) (2013), 70(4), 1415-1430/ ordered;
US 2008100617;
JP 2018127551 A: 
FURUKAWA EIKO et al. discloses a method for manufg. a high strength gel having a low friction surface, comprising the steps of making a block of a high strength gel, processing the block of said high strength gel, applying a low friction surface to the block of high strength gel by increasing the surface roughness of at least a portion of at least one surface. Thus, 1M of 2-acrylamido-2-methylpropane-sulfonic acid monomer (AMPS), N,N'-methylenebisacrylamide (MBAA) as crosslinking agent, 0.1 mol% of α-ketoglutaric acid as photopolymn. initiator were mixed and UV cured to obtain first polymer, 2 M of N, N-dimethylacrylamide (DMAAm), 0.02 mol% of MBAA as a crosslinking agent for crosslinking the monomer and 0.1 mol% of α-ketoglutaric acid were mixed to obtain second polymer monomer soln., to this first polymer was added, the first polymer was swelled by immersion in a monomer soln. for 2 days, the first polymer swollen with the monomer soln. for the second polymer was taken out, sandwiched between two glass plates and UV cured for about 8 h to polymerize the second polymer to prep; 

CZ 308284.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/           Primary Examiner, Art Unit 1627